DETAILED ACTION
Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Block (US 2013/0060661, hereinafter "Block")
Im (US 2007/0265932, hereinafter "Im")
Dykeman (US 2013/0174223, hereinafter referred to as "Dykeman")
Kim (US 2011/0225236, hereinafter referred to as "Kim")
Hardjono (2009/0106847, hereinafter referred to as "Hardjono")
The art of Block generally discloses techniques for managing access to a digital content item (such as an ebook, music, movie, software application) to be transferred from one user to another. The transferor is prevented from accessing the digital content item after the transfer occurs. The entity that sold the digital content item to the transferor enforces the access rights to the digital content item by storing data that establishes which user currently has access to the digital content item. After the change in access rights, only the transferee is allowed access to the digital content item. As part of the change in access rights, the transferee may pay to obtain access to the digital content item. A portion of the proceeds of the "resale" may be paid to the creator or publisher of the digital content item and/or the entity that originally sold the digital content item to the original owner.
The art of Im generally discloses an apparatus for providing a rights resale function and a method thereof are provided, in which a rights object to execute content can be freely transferred and shared among users on the intervention of a rights issuer. The apparatus for providing a rights resale function applied to a system which includes a rights 
The art of Dykeman generally discloses systems and methods are provided for assignment and exchange of temporary access rights, based on a physical or virtual proximity of user devices. A first user device may receive a temporary access right that enables access on a second user device to a content asset which the first user device is not authorized to access. In response to receiving the temporary access right, the first user device may enable access on the first user device to the content asset. Access to the content asset may be maintained after the first user device leaves the proximity of the second user device until the content asset is played back in its entirety. The proximity may be based on physical location or virtual connections through online services. The temporary access right may be requested from the second user device by the first user device or assigned to the first user device from the second user device and may limit the number of times that the content asset may be accessed on the first user device.
The art of Kim generally discloses a method and apparatus for sharing information regarding a purchase result between a plurality of clients and receiving at least one of an application and content from a server based on the shared information regarding the purchase result. The method includes receiving information regarding a purchase result of the at least one of the application and the content from a second client; transmitting the 
The art of Hardjono generally discloses a system and method for trading licenses that convey rights to digital works. An offer to sell a license is received from a first party, and a bid to buy the license is received from a second party. If the bid meets the requirements of the offer, then a transaction is effectuated wherein the second party acquires the rights signified by the license.
The references of Block, Im, Dykeman, Kim and Hardjono disclose as previously discussed. The references, however, do not teach at least receiving, by a processor of the rights coordinator computing system via a network from a first user device of the first user, a request, by the first user, to transfer digital media rights of the first user for a digital content; responsive to the receiving of the request, verifying, by a verification module of the rights coordinator computing system, authenticity of a license for the digital content, the verifying including identifying, based on the license, a scope of the digital media rights that are transferable; based on the scope of the digital media rights that are transferable, generating, by the rights coordinator computing system, a file describing the digital media rights to the digital content by extracting the digital media rights from the first user account; responsive to the generating the file and prior to an agreement to transfer the digital media rights, blocking, by a block module of the digital rights coordinator computing system, access by the first user device of the first user to the digital content at the first user device, the blocking access comprising sending, by the rights coordinator computing system to the first user device, a request to remove the license to the digital media rights for the digital content at the first user device in response to the generating the file, the request causing the first user device to remove the license to the digital media rights to block access to the digital content at the first user device; and based on the agreement to transfer the digital media rights, transferring, by a transfer module of the rights coordinator computing system, the digital media rights of the digital content from the first user account to a second user account associated with a second user that is a recipient of the digital media rights, the transferring the digital media rights comprising causing transmission of the file to a second user device of the second user. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of generating a file that describes the digital media rights of the first user account and blocking the access of the first user device to the digital content in response to generating a file based on an identified scope of the digital media rights, both prior to the transfer of the digital right from the first user to the second user. 
Therefore, the claims of the instant application are not obvious over Block, Im, Dykeman, Kim and Hardjono for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Block, Im, Dykeman, Kim and Hardjono because they could not reasonably teach sending, by the rights coordinator computing system to the first user device, a request to remove the license to the digital media rights for the digital content at the first user device in response to the generating the file. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/ERM/Examiner, Art Unit 3685


/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685